Citation Nr: 1023087	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 
to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss.

The Board remanded this case in August 2009 for the provision 
of a VA medical opinion addressing the etiology of the 
Veteran's hearing loss.  The directive of the Board remand 
was substantially complied with.

The issue of entitlement to nonservice connected pension 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The preponderance of the evidence shows that there is no 
relationship between the Veteran's current bilateral hearing 
loss disability and his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005 and additional notice in 
September 2009.  The RO provided the appellant with notice 
regarding the criteria for assigning disability ratings and 
effective dates in April 2006, subsequent to the initial 
adjudication.  While the April 2006 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a June 2006 statement 
of the case and March 2010 supplemental statement of the 
case, following the provision of notice.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of the hearing loss disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a bilateral hearing 
loss disability.  He states that being a security specialist 
he was exposed to constant jet engine noise working on the 
flight line, which later caused difficulty in hearing.  He 
also mentioned noise exposure during security alerts.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system (which includes hearing loss), shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a current bilateral hearing loss disability.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

On authorized VA audiological evaluation in December 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
60
LEFT
20
20
25
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.

The service personnel records show that the Veteran served as 
a security specialist in the United States Air Force.  A 
September 1980 audiogram notes that the Veteran had exposure 
to aircraft noise.  A hearing loss diagnosis was not shown on 
the September 1980 examination; however, VA regulations do 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

While the Veteran is not competent to state that he has a 
hearing loss disability for VA purposes, he can state that 
his hearing has decreased.  See Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002) (Veteran competent to testify to in-
service acoustic trauma, in-service symptoms of tinnitus, and 
post-service continuous symptoms of tinnitus "because 
ringing in the ears is capable of lay observation").  
Although there is no objective evidence to support a specific 
diagnosis of hearing loss in service, the Board accepts the 
Veteran's assertions of in-service noise exposure as credible 
and consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154 (West 2002).  The September 1980 service 
treatment record also specifically notes that the Veteran was 
exposed to acoustic trauma in service.  

As the record shows a current hearing loss disability, 
exposure to acoustic trauma in service, and the Veteran's 
competent and credible complaints of hearing loss since 
service, the determinative issue is whether there is any 
relationship between these.  

A December 2009 VA examination report shows a review of the 
Veteran's claims folder was completed.  The review revealed 
audiometric thresholds within normal limits on enlistment and 
discharge audiograms.  There was no other information 
regarding the Veteran's hearing noted.  The Veteran reported 
military exposure to aircraft engine noise from being on the 
flight line.  He wore hearing protection.  After clinical 
evaluation, the examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  The examiner found that after 
review of the service treatment records, the personal 
interview, and audiometric testing, it was his opinion that 
the Veteran's hearing loss was less likely as not a result of 
noise exposure during military service.  A February 2010 
addendum to this report included the examiner's rationale:  
The examiner reported that although the 1980 audiogram noted 
that the Veteran had exposure to aircraft noise, the 
audiogram did not mention the fact that the Veteran wore 
hearing protection for the time he served in the military.  
Furthermore, there was no evidence of a noise notch, which is 
indicative of noise exposure, on any of the Veteran's hearing 
tests while in service.  The aforementioned combined with 
normal entrance and discharge audiograms, with no report of 
hearing loss noted, treated, or diagnosed, lead the examiner 
to the opinion that the Veteran's hearing loss was less 
likely as not a result of noise exposure during military 
service.

The negative evidence in this case outweighs the positive 
evidence.  The first finding of a hearing loss disability was 
not until 2009, which is 28 years after discharge from 
service.  Thus, service connection for hearing loss is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, although the Veteran has stated that he 
believes his hearing loss is related to service and is 
competent to state that he has experienced decreased hearing, 
there is no documented evidence of continuity of 
symptomatology of a hearing loss disability from service or 
during the 28 years before any hearing loss disability was 
diagnosed.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Most importantly, the only medical opinion of record 
addressing the etiology of the Veteran's hearing loss 
disability is against the Veteran's claim.  The opinion 
provided is sound, because it is based on a review of the 
Veteran's medical history and history of noise exposure in 
service, in addition to the Veteran's personal statements 
about his hearing loss.  The examiner also offered a 
rationale for the opinion that the hearing loss was not 
related to noise exposure in service, specifically that the 
Veteran wore hearing protection in service and that there 
were no noise notches on the in-service audiograms, which 
would indicate noise exposure.  The examiner further noted 
that the hearing tests on entrance and discharge examinations 
were normal.  While this, in and of itself, is not a 
sufficient reason to find against the Veteran's claim, it is 
a factor to be considered in determining the etiology of a 
hearing loss disability.

The Veteran genuinely believes that his hearing loss 
disability was incurred in service.  His factual recitation 
as to his exposure to noise in service and symptoms of 
hearing loss is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of a hearing loss disability and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
discussed the Veteran's history and found that there was no 
relationship between the Veteran's service and his hearing 
loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a bilateral hearing loss disability; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


